Citation Nr: 1130524	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  09-19 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, as secondary to the service-connected diabetes mellitus, type 2.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968 with service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the RO in Waco, Texas, which, in relevant part, denied service connection for hypertension.  

The Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge in May 2011.  A transcript has been associated with the file.  Evidence was received at the hearing and after final consideration of the claim by the RO.  The Veteran, through his representative, has waived RO consideration of that evidence.  The Board may consider the appeal.  38 C.F.R. § 20.1304(c) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his hypertension was caused, or aggravated by, his service-connected diabetes mellitus, type 2.  His private medical records reveal that he was seen for an annual physical in February 2004.  At that time, his blood pressure was noted to be 160/110.  The doctor conducted laboratory testing which also confirmed the presence of diabetes mellitus, type 2.  The Veteran has since been service-connected for diabetes mellitus, type 2.  On January 1, 2007, the Veteran went to St. Michael Health Care Center.  The Veteran was diagnosed as having a stroke and was admitted.  On admission, the Veteran's blood pressure was 237/117. 

The Veteran was seen for a September 2007 VA examination in connection with the current claim.  The examiner concluded that the hypertension was not as likely as not caused by the diabetes mellitus, type 2, as the two disorders were discovered at the same time.  The examiner also stated that the hypertension had not been worsened or aggravated by the diabetes mellitus, type 2.  The examiner offered no rationale for this second opinion.  Indeed, the examiner indicated that an opinion was not requested.  

However, in light of the above evidence showing a clear increase in blood pressure after diagnosis of diabetes mellitus, type 2, the Board must remand for a medical opinion regarding aggravation of the Veteran's hypertension by his service-connected diabetes mellitus, type 2.  In this regard, the Board notes that the Veteran has provided his lay history both at the September 2007 VA examination and in his testimony before the undersigned Veterans Law Judge.  The Board finds that a further examination is not necessary, simply a remand for a medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a corrective Veterans Claims Assistance Act of 2000 letter pertaining to the issue of entitlement to service connection for hypertension, as secondary to the service-connected diabetes mellitus, type 2.  

2.  After procuring the appropriate release of information forms where necessary, obtain copies of records of any hypertension treatment that the Veteran may have received since January 2009.  The Board is particular interested in records of treatment for hypertension that the Veteran may have received from Dr. Paul Gardial at the Texarkana Family Practice since January 2009.  All efforts to obtain these documents should be annotated in the Veteran's claims folder.  All such available documents should be associated with the Veteran's claims file.  

3.  Send the Veteran's claims file to an appropriate VA physician for a medical opinion regarding the etiology of the Veteran's hypertension.  The claims folder must be made available to and be reviewed by the physician in conjunction with the opinions rendered.  

Upon review of the claims folder, the doctor should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's hypertension was caused or aggravated (permanently worsened beyond normal progression) by the service-connected diabetes mellitus, type 2.  [If the Veteran is found to have hypertension that is aggravated by his service-connected diabetes mellitus, the examiner should quantify the approximate degree of aggravation.]  

Complete rationale for all opinions rendered should be provided.

4.  Then, readjudicate the claim for service connection for hypertension, as secondary to the service-connected diabetes mellitus, type 2.  If this benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim is both critical and appreciated.  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


